Case 2:17-cv-02651-GMN-EJY Document 53-5 Filed 09/24/19 Page 1 of 5




                     EXHIBIT D
         September 3, 2019 Email from Sam Castor to
                        Ronald Green
             Case 2:17-cv-02651-GMN-EJY Document 53-5 Filed 09/24/19 Page 2 of 5


  From:    Sam Castor sam@switch.com
Subject:   RE: MTechnology adv. Switch - Protective Order language
   Date:   September 3, 2019 at 5:15 PM
     To:   Ron Green rdg@randazza.com
    Cc:    Emily Shaevitz eshaevitz@switch.com, Anne-Marie Birk abirk@switch.com, Piers R. Tueller ptueller@hutchlegal.com,
           Marc Randazza mjr@randazza.com, Alex Shepard ajs@randazza.com, Crystal Sabala ccs@randazza.com


     Ron,

     We have been going back and forth for weeks now because you have been stalling – yet again.

     As 7.1 is the only hang up, then I suggest we add language that says that you will preserve a copy of all informaAon searched
     and produced, for subpoena in other maBers related to this maBer; consistent with Marc Randazza’s suggesAon.

     Does that work?



                        SAM CASTOR
                        EVP OF POLICY
                        DEPUTY GENERAL COUNSEL

                        o +1 (702) 444-4102
                        m +1 (702) 371-0724
                        e sam@switch.com




     From: Ron Green <rdg@randazza.com>
     Sent: Tuesday, September 3, 2019 2:15 PM
     To: Sam Castor <sam@switch.com>
     Cc: Emily Shaevitz <eshaevitz@switch.com>; Anne-Marie Birk <abirk@switch.com>; Piers R. Tueller
     <ptueller@hutchlegal.com>; Marc Randazza <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>; Crystal Sabala
     <ccs@randazza.com>
     Subject: Re: MTechnology adv. Switch - ProtecAve Order language

     Dear Sam:

     Marc and I discussed your protective order proposals with Mr. Fairfax and MTech. We cannot agree to Switch’s
     version of Paragraph 7.1. The parties have been debating the language of the protective order for weeks now, while
     discovery deadlines continue to approach. We are going to submit our clients’ request for a case management
     conference and proposed protective order today.
     ________________________________________________________
     Ronald D. Green* | Randazza Legal Group, PLLC
     2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
     Tel: 702-420-2001 | Email: rdg@randazza.com
     ________________________________________________________
     * Licensed to practice law in Nevada.


             On Aug 29, 2019, at 12:19 PM, Sam Castor <sam@switch.com> wrote:

             I already have provided alternaAve language. It was what I sent to you. Let’s use that as a discussion point.



                               SAM CASTOR
                               EVP OF POLICY
                               DEPUTY GENERAL COUNSEL

                               o +1 (702) 444-4102
                               m +1 (702) 371-0724
                               e sam@switch.com



             From: Ron Green <rdg@randazza.com>
Case 2:17-cv-02651-GMN-EJY Document 53-5 Filed 09/24/19 Page 3 of 5

From: Ron Green <rdg@randazza.com>
Sent: Thursday, August 29, 2019 9:49 AM
To: Emily Shaevitz <eshaevitz@switch.com>
Cc: Sam Castor <sam@switch.com>; Anne-Marie Birk <abirk@switch.com>; Piers R. Tueller
<ptueller@hutchlegal.com>; Marc Randazza <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>; Crystal
Sabala <ccs@randazza.com>
Subject: Re: MTechnology adv. Switch - ProtecAve Order language

I have another call at 11:00 but can do 4:00.

Sam’s email said that he was providing alternate language, but there was nothing attached to his email.
Was that an error?
________________________________________________________
Ronald D. Green* | Randazza Legal Group, PLLC
2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
Tel: 702-420-2001 | Email: rdg@randazza.com
________________________________________________________
* Licensed to practice law in Nevada.


      On Aug 29, 2019, at 9:44 AM, Emily Shaevitz <eshaevitz@switch.com> wrote:

      Mr. Green,

      Sam is available today 11:00am-12:00pm or 4:00pm-5:00pm. I’m happy to circulate a calendar
      invite if either of those Ames work best.

      Thank you,
      Emily




                        EMILY SHAEVITZ
                        EXECUTIVE ASSISTANT/PARALEGAL

                       o +1 (702) 479-4992
                       m +1 (702) 780-9694
                       e eshaevitz@switch.com




      From: Sam Castor <sam@switch.com>
      Sent: Thursday, August 29, 2019 7:42 AM
      To: Ron Green <rdg@randazza.com>
      Cc: Anne-Marie Birk <abirk@switch.com>; Piers R. Tueller <ptueller@hutchlegal.com>; Marc
      Randazza <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>; Crystal Sabala
      <ccs@randazza.com>; Emily Shaevitz <eshaevitz@switch.com>
      Subject: Re: MTechnology adv. Switch - ProtecAve Order language

      Ron,

      I have provided alternaAve language. I think a discussion would be helpful to see why you think it’s
      insuﬃcient. I’ve copied Emily to help us ﬁnd a Ame to connect today.



                        SAM CASTOR
                        EVP OF POLICY
                        DEPUTY GENERAL COUNSEL

                       o +1 (702) 444-4102
                       m +1 (702) 371-0724
                       e sam@switch.com
Case 2:17-cv-02651-GMN-EJY Document 53-5 Filed 09/24/19 Page 4 of 5



    From: Ron Green <rdg@randazza.com>
    Date: Tuesday, August 27, 2019 at 10:45 AM
    To: Samuel Castor <sam@switch.com>
    Cc: Anne-Marie Birk <abirk@switch.com>, "Piers R. Tueller" <ptueller@hutchlegal.com>,
    Marc Randazza <mjr@randazza.com>, Alex Shepard <ajs@randazza.com>, Crystal Sabala
    <ccs@randazza.com>
    Subject: Re: MTechnology adv. Switch - ProtecRve Order language

    Sam:

    I had a meeAng out of the oﬃce this morning and just saw this. I am in the oﬃce now and should
    be around most of the day. If you have suggested language that you want to give me before we
    speak, it might be helpful so that I see if my clients are amenable to what you propose.
    ________________________________________________________
    Ronald D. Green* | Randazza Legal Group, PLLC
    2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
    Tel: 702-420-2001 | Email: rdg@randazza.com
    ________________________________________________________
    * Licensed to practice law in Nevada.


           On Aug 27, 2019, at 9:10 AM, Sam Castor <sam@switch.com> wrote:

           Ron,

           Good morning. I’d like to discuss. I am confident we can find mutually acceptable
           language. If we still don’t agree, we will file separate forms. We have been more than
           accommodating.

           Are you free at 10:30?

           Sent from my phone - please excuse brevity and typos.



                              SAM CASTOR
                              EVP OF POLICY
                              DEPUTY GENERAL COUNSEL

                             o +1 (702) 444-4102
                             m +1 (702) 371-0724
                             e sam@switch.com




           On Aug 26, 2019, at 4:35 PM, Ron Green <rdg@randazza.com> wrote:

                  Dear Mr. Castor:

                  While the majority of the parties’ disputes regarding the language of the
                  Protective Order have been resolved, two significant ones remain. First, with
                  regard to Paragraph 7.1, my clients will not agree to any language giving
                  Switch the right to use highly confidential documents against third parties
                  or to use this litigation to seek information about third parties. MTech and
                  Mr. Fairfax will only agree to the language that we proposed for this
                  Paragraph. Second, the language that you have proposed in Paragraph 10.2
                  is insufficient. The letter that I sent to Mr. Tueller on August 19, 2019
                  identifies the language that we want inserted into the Protective Order
                  regarding remedies if the Protective Order is breached.

                  If Switch is unwilling to revise the language in its proposed Protective Order
                  to assuage my clients’ concerns, then we should likely submit competing
                  proposed orders with the Court.
                  ________________________________________________________
                  ________________________________________________________
                  Ronald D. Green* | Randazza Legal Group, PLLC
                  2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
          Case 2:17-cv-02651-GMN-EJY Document 53-5 Filed 09/24/19 Page 5 of 5

                                          2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
                                          Tel: 702-420-2001 | Email: rdg@randazza.com
                                          ________________________________________________________
                                          * Licensed to practice law in Nevada.




                                  Disclaimer
                                  The information contained in this communication from the sender is confidential. It is
                                  intended solely for use by the recipient and others authorized to receive it. If you are not the
                                  recipient, you are hereby notified that any disclosure, copying, distribution or taking action in
                                  relation of the contents of this information is strictly prohibited and may be unlawful.

                                  This email has been scanned for viruses and malware, and may have been automatically
                                  archived by Mimecast Ltd, an innovator in Software as a Service (SaaS) for business.
                                  Providing a safer and more useful place for your human generated data. Specializing in;
                                  Security, archiving and compliance. To find out more Click Here.




CCO
  ONNFFIID
         DEEN
            NTTIIA
                 ALL IIN
                       NFFO
                          ORRM
                             MAATTIIO
                                    ONN


This email message, its chain, and any attachments: (a) may include proprietary information, trade secrets, pending patents,
confidential information and/or other protected information ("Confidential Information") which are hereby labeled as "Confidential" for
protection purposes, (b) is sent to you in confidence with a reasonable expectation of privacy, (c) may be protected by confidentiality
agreements requiring this notice and/or identification, and (d) is not intended for transmission to, or receipt by unauthorized persons.
Your retention or possession will be viewed as your consent to the foregoing and covenant to comply with Switch's then current
acceptable use policy available at www.switch.com/aup. If you are not the intended recipient, (i) please notify the sender immediately by
telephone or by replying to this message and (ii) then delete this message, any attachments, chains, copies or portions from your
system(s). Retention of this email and the associated data constitutes valid consideration and your consent, agreement and covenant to
abide by the foregoing terms.
